*467On Petition for Rehearing.
Montgomery, J.

7.

Appellant’s counsel have reargued the points originally presented and decided. It is asserted that the construction given to the Beardsley law in this case works a wide departure from the former policy of this State. A concession of this claim does not affect the duty of this court. The legislative department determines the public policy of the State, and when it has declared a particular policy in plain terms, the duty of the courts is to give it effect. The State has never authorized a manufacturer or wholesale dealer to sell liquors at retail, or to sell to consumers in retail quantities. The only change of policy effected by this statute, therefore, was to take away the right of such dealer to sell directly to consumers.

4.


*468
8.

*467The statute under consideration expressly forbids all sales of intoxicating liquors -without license under the laws of this State, except- as thereinafter provided. This prohibition is broad and sweeping, and includes appellant and his principal, the Terre Haute Brewing Company. If the sale in question was justifiable under the law, it must be brought within one of the exceptions named in the statute. The only sales excepted are such as may be made by wholesalers and duly licensed druggists and pharmacists, within prescribed limitations. For the purposes of the act a wholesale dealer is defined as ‘ ‘ a person, firm or corporation whose sole business in connection with the liquor traffic is to sell at wholesale to retail dealers licensed by the laws of the State, or to other wholesale liquor dealers or to druggists or pharmacists who are licensed as such by the state board of pharmacy. ” It is argued that the business of a brewing company is to manufacture, as well as to sell, beer, and therefore it cannot be said that its sole business in connection with the liquor traffic is to sell at wholesale, etc., and that the law should not be held to apply to a manufacturer. If this view were accepted by the court and carried to its logical con*468elusion it would exclude manufacturers from the exceptions of the statute, and make sales by them in any quantity to persons within the State unlawful. The language of the act does not preclude wholesalers from conducting any other business, but the language is, “a person, firm or corporation whose sole business in connection with the liquor traffic is to sell,” etc. The word “traffic” means trade, commerce, exchange or sale of commodities, and hence a wholesale dealer, under this act, may traffic in goods of his own manufacture as well as those produced by others.

9.

It is contended that the charter issued to the brewing company by the State is both a contract and a license, and, as a license, authorizes the corporation to manufacture and sell beer. This claim is clearly untenable. By issuing a corporate charter to a brewing company, the State does not guarantee a market for its product, or authorize the unrestricted sale of its beer within the State. The right to regulate the sale of beer for use as a beverage is not surrendered by the issuance of a corporate charter to engage in its manufacture. It is elementary that the State cannot barter away or surrender in any manner its police power.

5.

The authority granted to cities is “to license, tax and regulate distilleries and breweries, and the depots or agencies established in any such city by any distillery or brewery.” Appellant sought to justify a sale of beer to a consumer upon a license issued under an ordinance enacted in pursuance of this statute. The authority delegated to cities under this provision is not to license sales of liquor in any quantity, or to regulate the traffic, but to impose upon distilleries and breweries and their depots and agencies a special license fee and tax to cover the cost of police supervision and other regulations and expenses made necessary by the presence of such institutions in populous communities and the character of their business as affecting the public welfare. An agent holding such a municipal li*469cense is not a person licensed to sell or barter intoxicating liquor under the laws of the State of Indiana.
A constitutional question has been suggested, but it is well settled that a rehearing will not be granted to consider such a question when not presented upon the original hearing. Meek v. State, ex rel (1909), 172 Ind. 654.
The petition for a rehearing is overruled.